CONCURRING OPINION
Donlon, Judge:
On substantially the same grounds recited in my opinions in R. W. Smith et al. v. United States, 55 Cust. Ct. 216, C.D. 2578, and in Charles M. Schayer v. United States, 56 Cust. Ct. 79, C.D. 2614, and after review of the record before us, I find that the evidence as to deposit of notice of reappraisement in the box which was maintained by plaintiff at the customhouse and regularly used for the purpose of receiving delivery of collector’s notices to plaintiff is not conclusive. On the evidentiary record, I concur in the judgment order.